



COUR DAPPEL DE LONTARIO

RÉFÉRENCE :
R. c. Menard, 2015 ONCA 512

DATE: 20150708

DOSSIER: C55647

La juge en chef adjointe Hoy et
    les juges Sharpe et Benotto

ENTRE

Sa Majesté la Reine

Intimée

et

Erick Menard

Appelant

Erick Menard, en personne

Avocat de service, Russell Silverstein

Michael Kelly, pour lintimée

Date
    de laudience : le 22 juin 2015

En appel de la condamnation
    prononcée le 22 février 2012 et de la peine imposée le 31 mai 2012 par le juge
    R. Scott de la Cour supérieure de justice.

INSCRIPTION

[1]

Lappelant interjette appel de sa condamnation pour
    conduite dangereuse dun véhicule à moteur causant ainsi la mort, et demande
    permission dinterjeter appel de la peine imposée : deux ans de prison, auxquelles
    sajoute une ordonnance de probation de 3 ans.

Condamnation

Mens Rea

[2]

Malgré la plaidoirie habile de M. Silverstein,
    nous ne sommes pas convaincus que le juge de première instance a erré en droit
    ou que ses motifs pour la condamnation sont insuffisants. Notamment, nous
    nacceptons pas la prétention que le juge de première instance a erré en ce qui
    concerne lélément moral requis pour ce crime.

[3]

Le juge de première instance a admis la preuve
    des témoins décrivant les circonstances de laccident fatal. Il a constaté que
    lappelant conduisait à une vitesse excessive. Sa voiture a quitté la route pour
    se trouver partiellement sur le gazon dà côté. Lempreinte du pneu de la
    voiture était sur le gazon. La voiture de lappelant a heurté la victime, qui
    avait un pied sur le gazon et un pied sur la route. Lappelant connaissait bien
    la route et le tournant dangereux et il ny avait aucune indication que lappelant
    a essayé de freiner pour éviter la victime. La météo et les conditions
    routières étaient bonnes. Lappelant a exercé son droit de ne pas témoigner et aucune
    preuve dune explication de laccident qui innocenterait laccusé na été
    présentée.

[4]

Le juge de première instance a alors conclu que
    la poursuite a établi les éléments essentiels de linfraction reprochée.

[5]

Lanalyse du juge de première instance est
    conforme avec la décision de la Cour Suprême du Canada dans
R. c. Beatty
,
    2008 CSC 5, [2008] 1 R.S.C. 49. La juge Charon, pour la majorité, explique
    lélément moral du crime de conduite dangereuse, au para. 48 :

[] bien que la preuve de la
mens rea
subjective
    soit clairement suffisante, elle nest pas essentielle.  Dans le cas
    dinfractions de négligence comme celle qui nous intéresse, le fait de
    commettre lacte interdit, en labsence de létat mental de diligence
    approprié, peut en effet suffire pour constituer la faute requise.  On
    détermine la présence dune
mens rea
objective en appréciant
    le comportement dangereux par rapport à la norme que respecterait une personne
    raisonnablement prudente.  Si le comportement dangereux constitue un
    « écart marqué » par rapport à cette norme, linfraction sera
    établie.

[6]

À notre avis, si on considère les motifs du juge
    globalement, on voit quil explique précisément pourquoi il a constaté que la
    poursuite avait établi au-delà de tout doute raisonnable lélément moral de
    linfraction, tel que défini par la Cour Suprême dans larrêt
Beatty
.
    Il avait raison de considérer lélément moral dune façon objective et,
    comme dit
Beatty
au para. 51 : « la question de la
mens
    rea
est intimement liée à celle de savoir si, considérée
    objectivement, la façon de conduire [] constitue un écart marqué par rapport à
    la norme ».  Vu la preuve et les circonstances de cet accident, sa conclusion
    que le standard requis a été établi et que la façon de conduire de lappelant a
    constitué un écart marqué par rapport à la norme nous semble plus ou moins
    inévitable.

[7]

Nous rejetons ce moyen dappel.

Droits linguistiques

[8]

Lappelant se plaint de ne pas avoir eu un
    procès en français ou bilingue. Or, bien avant le procès, le 11 juillet 2012 à
    laudience de fixation du rôle, la question de la langue du procès a été soulevée.
    Lagent de lavocat anglophone choisi par lappelant a informé le juge que
    lappelant ne voulait pas un procès en français, mais quil demande simplement
    le service dun interprète. Cette demande a été respectée pendant le procès.

[9]

Ce moyen dappel est donc rejeté aussi.

Peine

[10]

Le seul moyen de lappel relatif à la peine que
    lappelant fait valoir devant nous est que le juge a erré en imposant la
    condition de probation suivante :

Not to be found in the County of Prince Edward, except where
    necessary to remove any items you may have stored there.

[11]

Cette condition a été imposée par le juge parce
    que la résidence de lappelant est à côté de la résidence de la famille de la
    victime.

[12]

M. Silverstein plaide que cette condition est une
    forme de bannissement qui ne peut être justifiée.

[13]

Larticle 732.1(3)(h) du
Code criminel
donne
    au juge le pouvoir dimposer des conditions « raisonnables que le tribunal
    considère souhaitables [] pour assurer la protection de la société et
    faciliter la réinsertion du délinquant ». Il est rare quune condition de
    bannissement soit raisonnable :
R. v. Rowe
(2006), 212 C.C.C.
    (3d) 254 (Ont. C.A.).

[14]

Or, vu les représentations faites par lavocat
    de lappelant au moment où la question des conditions appropriées a été discutée,
    ce moyen dappel doit être rejeté. À la question de savoir sil ny aurait pas
    dobjection aux conditions fixées, cest à dire que lappelant nirait pas sur
    la propriété, ni nhabiterait, ni ne circulerait dans le Canton, la réponse a
    été  « absolutely not, no problem ». Puis le juge a demandé si
    lappelant avait lintention de retourner à  « Prince Edward County
    ever again », la réponse a été «absolutely not ».

[15]

Bien que les circonstances dans lesquelles une
    telle condition peut être imposée soient rares, cette cour ne serait pas justifiée
    dintervenir vu la position prise par lappelant devant le juge de première
    instance.

[16]

Nous accordons permission dinterjeter appel de la
    peine, mais lappel sur la peine est rejeté.

« Alexandra
    Hoy j.c.a.o. »

« Robert J. Sharpe
    j.c.a. »

« M.L. Benotto
    j.c.a. »


